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`6T7I L8T8R6D8L D2 ;8ME8F7 ,J8EM6B> %CI6QME8F> 6BL _JF76B2O> 67 6 DIF88\M8ME8F RF2QV> 6TT 2K DI8 -26FLU7 V2O8F7 JB 6BDJCJV6DJ2B 2K DI8 8]VJF6DJ2B 2K DI8 D8FM7 2K ;8ME8F7 _JF\76B2O 6BL `6T7I 2B !8C8ME8F /G> 1::H3  [QF7Q6BD D2 DIJ7 L8T8R6DJ2B> #I6JFM6B %CI6QME8F 6BL ;8ME8F ,J8EM6B C2B7DJDQD8 6 WQ2FQM 2K DI8 DIF88\M8ME8F RF2QV3  +7 6 WQ2FQM> DI8< I6N8 DI8 6QDI2FJD< D2 J77Q8 L8CJ7J2B7 6BL 2FL8F7 JB QBK6JF T6E2F VF6CDJC8 6BL F8VF878BD6DJ2B C67873  %88 %8C3 /XEY 2K DI8 +CD31`8 L8B< 67 T6CZJBR JB M8FJD DI8 S8B8F6T #2QB78TU7 F8WQ87D D2 LJ7\MJ77 DI8 +VVTJC6BDU7 8]C8VDJ2B7 2B DI8 RF2QBL DI6D DI8< 6F8 aVF2C8\LQF6TT< L8KJCJ8BD3b  /$B6L2VDJBR DI8 ^QLR8U7 F8C2MM8BL8L &FL8F> O8 L2 B2D F8T< 2B IJ7 LJ7CQ77J2B 2K !" #$ %&'()*+,)-&' %&. /. 012!> 0/4 A3%3 0G4 X1::1Y35`8 6RF88 OJDI DI8 ^QLR8 DI6D DI8 +VVTJC6BD J7 B2D 6 aVF8N6JTJBR V6FD<b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aJBD8BDJ2B D2 IJF8 JBLJ\NJLQ6T7 D2 78FN8 67 O2FZJBR K2F8M8B DI6D 6F8 B2D M8ME8F7 2K ,2C6T 1 2F6B< 2DI8F S#$A 6KKJTJ6D83b  )I8 T8DD8F 6T72 CT6JM8L DI6D aOJDI 2N8F 4:: C6BLJL6D87 OJDIJB ,2C6T 1> 6BL 6VVF2]J\M6D8T< G::>::: V2D8BDJ6T C6BLJL6D87 OJDIJB 6TT 2K DI8 S#$A 6KKJTJ6D87 B6DJ2BOJL8> DI8F8 J7 B2 T8RJDJM6D8 E67J7 K2F DI8 '8O @2FZ )JM87 D2 IJF8 B2B\QBJ2B 8MVT2<887 67 K2F8M8B3b  $D 6T72 6CCQ78L DI8 "MVT2<8F 2K 8BR6RJBR JB 6B a2BR2JBR C6MV6JRB 2K 6BDJ\QBJ2B D6CDJC73b+KD8F DI8 CI6FR8 O67 KJT8L> .87V2BL8BDU7 C2QB78T OF2D8 6B\2DI8F T8DD8F D2 DI8 6FEJDF6D2F> L6D8L +QRQ7D G:> 1::0> F8WQ87DJBR 6B 8]V8LJD8L 6FEJDF6DJ2B 6BL CT6FJK<JBR .87V2BL8BDU7 V27JDJ2B 67 K2TT2O7c ad)eI8 ABJ2BU7 RFJ8N6BC8 C2BC8FBJBR DIJ7 M6DD8F F8\WQ87D7 DI6D <2Q F872TN8 OI8DI8F QBL8F DI8 C2TT8CDJN8 E6FR6JBJBR 6RF88M8BD 6BL E678L QV2B M2F8 DI6B 0: <86F7 2K 87D6ETJ7I8L VF6CDJC8> DI8 '8O @2FZ)JM87 I67 6RF88L D2 TJMJD DI8 K2F8M6BU7 V27JDJ2B D2 JBLJNJLQ6T7 DI6D 6F8 M8ME8F7 2K DI8 E6FR6JBJBR QBJD> 6BL OI8DI8F DI8 #2MV6B<> I6NJBR 6RF88L D2 TJMJD K2F8M8BU7 V27JDJ2B7 D2 QBJD M8ME8F7> I67 O6JN8L 6B< FJRID D2 IJF8 KF2M DI8 2QD7JL83b'2DOJDI7D6BLJBR C2QB78TU7 CT6FJKJC6DJ2B 67 78D K2FDI JB DI8 +QRQ7D G: T8DD8F D2 DI8 6FEJDF6D2F> DI8 S8B8F6T #2QB78T 6TT8R87 DI6D .87V2BL8BDU7 VF87JL8BD> P2IB *8KK8FB6B> C2BDJBQ8L D2 JB7J7D DI6D DI8 "MVT2<8F IJF8 2BT< QBJ2B M8ME8F7 K2F DI8 K2F8M6B V27JDJ2B73  )IJ7 6TT8R6DJ2B J7 7QVV2FD8L E< 8]IJEJD7 6DD6CI8L D2 DI8 M2DJ2B D2 LJ7MJ77> OIJCI 6F8 B2D C2BD87D8L E< .87V2BL8BD3  )I8 8]IJEJD7 7I2O DI6D *8KK8FB6B D87DJKJ8L 6D 6B 6FEJDF6DJ2B I86FJBR JB T6D8 +QRQ7D 1::0> D2 DI8 8KK8CD DI6D DI8 ABJ2B LJL B2D 2E^8CD D2 B2BQBJD VF2M2DJ2B7 67 T2BR 67 DI278 VF2M2D8L O8F8 M8ME8F7 2K .87V2BL8BD3  )I8 8]IJEJD7 6T72 7I2O DI6D> JB %8V\D8ME8F 1::0> *8KK8FB6B 6LNJ78L M8ME8F7 JB 6 B8O7T8DD8F DI6D DI8 a)JM87 L287 B2D I6N8 DI8 FJRID D2 IJF8 B2BQBJ2B K2F8M8B  '"` @&._ '"`%[+[". [.$')$'S [."%%;"'U% A'$&'1X'"` @&._ )$;"%Y5506BL DF< D2 K2FC8 DI8 QBJ2B JBD2 6CC8VDJBR DI8M JBD2 DI8 T2C6T3b  )I8 S8B8F6T #2QB78T 6T72 B2D87 DI6D DI8 2BT< VF2NJ7J2B JB DI8 C2TT8CDJN8\E6FR6JBJBR 6RF88M8BD DI6D 6LLF87787 DI8 IJFJBR 2K K2F8M8B J7 %8CDJ2B 0> OIJCI VF2NJL87 DI6D DI8 "MVT2<8F J7 aVFJNJT8R8L D2 78T8CD 6B< M8ME8F 2K DI8 ABJ2B JB R22L 7D6BLJBR 67 K2F8M6B 6BL 677J7D6BD K2F8M6B3b)I8 JBN87DJR6DJ2B 2K DI8 CI6FR8 F87QTD8L JB DI8 J77Q6BC8 2K 6 K2FM6T C2MVT6JBD 2B PQB8 /:> 1::4> OIJCI 6TT8R8L DI6D DI8 .8\7V2BL8BD> NJ2T6D8L DI8 +CD E< L8M6BLJBR> DIF2QRI [F87JL8BD *8KK8FB6B> DI6D DI8 "MVT2<8F IJF8 2BT< JBLJNJLQ6T7 OI2 6F8 M8ME8F7 2K DI8 .87V2BL8BD K2F DI8 V27JDJ2B 2K 677J7D6BD K2F8\M6B> 6BL 6T72 E< F8WQ87DJBR 8]V8LJD8L 6FEJDF6DJ2B QBL8F DI8 6VVTJC6ET8 C2TT8CDJN8\E6FR6JBJBR 6RF88M8BD JB 7QVV2FD 2K DI6D L8M6BL3  )I8 C2MVT6JBD KQFDI8F 6TT8R8L DI6D 7QCI C2BLQCD JBD8F\K8F8L OJDI 8MVT2<88 FJRID7 QBL8F DI8 +CD 6BL C6Q78L 2F 6D\D8MVD8L D2 C6Q78 DI8 "MVT2<8F D2 LJ7CFJMJB6D8 6R6JB7D JD7 8M\VT2<887 E< C2BLJDJ2BJBR 8TJRJEJTJD< K2F VF2M2DJ2B QV2B M8M\E8F7IJV JB .87V2BL8BD> JB NJ2T6DJ2B 2K %8CDJ2B ?X6YX/Y 2K DI8 +CD> 6TT JB NJ2T6DJ2B 2K %8CDJ2B ?XEYXGYX+Y 6BL X1Y 2K DI8 +CD3  )I8 6B7O8F D2 DI8 C2MVT6JBD L8BJ8L DI8 7QE7D6BDJN8 6TT8R6DJ2B7 JB DI8 C2MVT6JBD> 7D6DJBR> 67 6B 6KKJFM6DJN8 L8K8B78> DI6D DI8 .87V2BL8BD O67 7JMVT< 788ZJBR D2 I6N8 DI8 "MVT2<8F IJF8 677J7D6BD K2F8M8B KF2M DI8 E6FR6JBJBR QBJD 6BL B2D IJF8 2BT< QBJ2B M8ME8F7 K2F DI278 V27JDJ2B73  )I8 6B7O8F 6T72 6TT8R8L DI6D DI8 M6DD8F 7I2QTL E8 L8K8FF8L D2 DI8 RFJ8N6BC8\6FEJDF6DJ2B VF2NJ7J2B7 2K DI8 C2TT8CDJN8\E6FR6JBJBR 6RF88M8BD 6BL DI6D DI8 6TT8R6DJ2B7 O8F8 JBC2B7J7D8BD OJDI DI8 %QVF8M8 #2QFDU7 L8CJ\7J2B JB !" #$ %&'()*+,)-&' %&. /. 012!: 0/4 A3%3 0G4 X1::1Y3  $B F87V2B78 D2 6 KQFDI8F VF2NJ7J2B JB DI8 6B7O8F 6TT8R\JBR DI6D DI8 C2MVT6JBD 6TT8R6DJ2B F8R6FLJBR DI8 7QV8FNJ72F< 7D6DQ7 2K DI8 677J7D6BD K2F8M6B O67 B2D F8T8N6BD D2 DI8 J77Q87 F6J78L JB DI8 CI6FR8 6BL DI8 C2MVT6JBD> 6BL 6KD8F QB7QCC877KQT 6DD8MVD7 6D 78DDT8M8BD> DI8 .8RJ2B6T !JF8CD2F J77Q8L 6B 6M8BL8L C2MVT6JBD 2B +QRQ7D GH> 1::4> 8778BDJ6TT< LF2VVJBR DI8 7QV8FNJ72F< 6TT8R6DJ2B 2K DI8 2FJRJB6T C2MVT6JBD3&B &CD2E8F 1/> 1::4> 1 L6<7 E8K2F8 DI8 7CI8LQT8L I86FJBR 2B DI8 6M8BL8L C2MVT6JBD> DI8 S8B8F6T #2QB78T KJT8L 6 M2DJ2B OJDI +772CJ6D8 #IJ8K PQLR8 P28T -JET2OJDf D2 V27DV2B8 DI8 I86FJBR E8C6Q78 6 F8T6D8L V8BLJBR 6FEJDF6DJ2B I86FJBR O67 7CI8LQT8L K2F '2N8ME8F 1=> 1::4> OIJCI O2QTL VF2NJL8 DI8 ABJ2B DI8 2VV2FDQBJD< D2 VF878BD JD7 JBD8FVF8D6DJ2B 2K 78CDJ2B 0 2K DI8 C2TT8CDJN8\E6FR6JBJBR 6RF88M8BD> DI8 K2CQ7 2K 6D T867D V6FD 2K DI8 6M8BL8L C2MVT6JBD3  +CC2FLJBR D2 DI8 M2DJ2B> 6 7D6< 2K DI8 QBK6JF T6E2F VF6CDJC8 C678 O67 6VVF2VFJ6D8 72 DI6D DI8 S8B\8F6T #2QB78T C2QTL 8N6TQ6D8 OI8DI8F DI8 ABJ2BU7 RFJ8N6BC8 J7 OJDI2QD F8672B6ET8 E67J7 2F K2F 6B QBT6OKQT 2E^8CD> CJDJBR !" # $: 7QVF6>6BL !-BB D&4'(&'E( 27()5+*5'):54G A3%3 H/G XG=?/Y3  '2DJBR B2 2VV27JDJ2B D2 DI8 M2DJ2B E< DI8 "MVT2<8F 2F DI8 .87V2BL8BD> PQLR8 -JET2OJDf RF6BD8L DI8 M2DJ2B 2B &CD2E8F 15> 1::43&B P6BQ6F< GH> 1::H> C2QB78T K2F .87V2BL8BD KJT8L 6 M2DJ2B D2 LJ7MJ77 DI8 6M8BL8L C2MVT6JBD 2B DI8 RF2QBL DI6D adDeI8 C2BDJBQ8L VF278CQDJ2B 2K DIJ7 C678 J7 B2D C2B7J7D8BD OJDI !" # $OIJCI F8WQJF87 DI8 LJ7MJ776T 2K DI8 CI6FR8 JK DI8 T6O7QJD J7 F8672B6ET< E678L3b  )I8 .8RJ2B6T !JF8CD2F L8BJ8L DI8 M2DJ2B 2B (8EFQ6F< 1> 1::H> 7D6DJBR DI6D DI8 V8BLJBR QBK6JF T6E2F VF6C\DJC8 6TT8R6DJ2B7 O8F8 EF26L8F DI6B DI8 7QE^8CD M6DD8F E8JBR 6FEJ\DF6D8L E< DI8 V6FDJ873  %I8 6T72 7D6D8L DI6D DI8 V8BLJBR 6FEJDF6\DJ2B 6O6FL MJRID JMV6CD DI8 J77Q8 2K OI8DI8F 78CDJ2B 0 2K DI8 C2BDF6CD O67 QBT6OKQT3&B (8EFQ6F< G:> 1::H> DI8 6FEJDF6D2F J77Q8L 6B 6O6FL L8B<\JBR DI8 .87V2BL8BDU7 RFJ8N6BC8 JB DI8 6FEJDF6DJ2B F8K8FF8L D2 6E2N83   *8 L87CFJE8L DI8 V6FDJ87U V27JDJ2B7 67 K2TT2O7c  )I8 .87V2BL8BDU7 V27JDJ2B O67 DI6D 78CDJ2B 0 F8WQJF8L DI8 "MVT2<8F D2 78T8CD K2F8M8B 6BL 677J7D6BD K2F8M8B 2BT< KF2M DI8 E6FR6JB\JBR QBJD3  )I8 "MVT2<8FU7 V27JDJ2B O67 DI6D DI8 6VVTJC6ET8 T6B\RQ6R8 JB 78CDJ2B 0 F8WQJF8L DI8 "MVT2<8F D2 78T8CD 2BT< KF2M .87V2BL8BDU7 M8ME8F7IJV 6BL DI6D O2QTL NJ2T6D8 DI8 '6DJ2B6T ,6E2F .8T6DJ2B7 +CD3  '2DJBR DI6D DI8 .87V2BL8BD C2BC8L8L DI6D JK DI8 C2BDF6CD O8F8 JBD8FVF8D8L D2 6TT2O DI8 "MVT2<8F D2 IJF8 2BT< 6 QBJ2B M8ME8F O2QTL F8BL8F JD QBT6OKQT QBL8F DI8 +CD> DI8 6FEJDF6D2F R6N8 8KK8CD D2 DI8 M6]JM DI6D a6 C2BDF6CD JBD8FVF8\D6DJ2B J7 VF8K8FF8L DI6D O2QTL M6Z8 6B 6RF88M8BD N6TJL 2N8F 2B8 DI6D M6Z87 JD QBT6OKQT3b  +VVT<JBR DI6D M6]JM 6BL 6B6T<fJBR DI8 T6BRQ6R8 2K 78CDJ2B 0> DI8 8BDJF8 6RF88M8BD> 6BL JD7 IJ7D2F<> DI8 6FEJDF6D2F K2QBL DI6D> JB 2FL8F D2 F8BL8F 78CDJ2B 0 2K DI8 6RF88M8BD N6TJL> JD O67 B8C8776F< D2 C2B7DFQ8 DI8 C2BDF6CD JB 6 O6< D2 V8FMJD DI8 "MVT2<8F D2 a78T8CD JBLJNJLQ6T7 K2F V27JDJ2B72K (2F8M8B 6BL +77J7D6BD (2F8M8B OI2 6F8 B2D KF2M DI8 '8O @2FZ )JM87 C2TT8CDJN8 E6FR6JBJBR QBJD F8VF878BD8L E< d.87V2B\L8BDe3b &B ;6< G> 1::H> "MVT2<8FU7 C2QB78T OF2D8 6 T8DD8F D2 DI8 .8RJ2B6T !JF8CD2F> JBK2FMJBR I8F 2K DI8 6FEJDF6D2FU7 L8CJ7J2BgaDI6D )I8)JM87 I6L DI8 FJRID D2 IJF8 6B< JBLJNJLQ6T 67 6 VF877 F22M K2F8M6B> F8R6FLT877 2K DI8 C6BLJL6D8U7 QBJ2B 2F E6FR6JB\JBR QBJD 7D6DQ7bg6BL B2DJK<JBR I8F DI6D DI8 "MVT2<8F I6L L8\CJL8L D2 OJDILF6O DI8 CI6FR8 JB DIJ7 C6783)O2 L6<7 T6D8F> 2B ;6< /> 1::H> DI8 .8RJ2B6T !JF8CD2F J7\7Q8L 6B 2FL8F LJ7MJ77JBR DI8 CI6FR8 6BL OJDILF6OJBR DI8 C2M\VT6JBD 6BL B2DJC8 2K I86FJBR> CJDJBR DI8 "MVT2<8FU7 ;6< G F8\WQ87D DI6D DI8 CI6FR8 E8 OJDILF6OB3  $D J7 DIJ7 L8D8FMJB6DJ2B DI6D DI8 .87V2BL8BD 6TT8R87 O6FF6BD7 6 RF6BD 2K K887 2B JD7 E8I6TK313 !J7CQ77J2B 6BL 6B6T<7J7ABL8F DI8 -26FLU7 .QT87 6BL .8RQT6DJ2B7 6VVTJC6ET8 D2 "+P+ C6787> 6B 2DI8FOJ78 8TJRJET8 F87V2BL8BD JB 6B 6LN8F76F< 6L^QLJC6DJ2B aOI2 VF8N6JT7 JB DI6D VF2C88LJBRb M6< F8C2N8F 6TT2O6ET8 K887 6BL 8]V8B787 C2BB8CD8L OJDI DI6D VF2C88LJBR3  %8CDJ2B G:13G5/XEY3  $B DIJ7 C678> DI8 S8B8F6T #2QB78T 7QEMJD7 DI6D DI8 .87V2BL8BD J7 B2D 8TJRJET8 K2F K887 E8C6Q78> OI8B JD7 6778D7 6F8 6RRF8R6D8L OJDI DI278 2K JD7 V6F8BD 6BL 6KKJTJ6D87> JD7 B8D O2FDI J7 RF86D8F DI6B DI8 DIF87I2TL 6M2QBD K2F 8TJRJEJTJD<3  )I8 S8B8F6T #2QB78T 6T72 C2BD8BL7 DI6D> JB 6B< 8N8BD> DI8 .8\7V2BL8BD J7 B2D 8BDJDT8L D2 K887 E8C6Q78 DI8 .87V2BL8BD LJL B2D VF8N6JT JB DI8 QBL8FT<JBR VF2C88LJBR 6BL E8C6Q78 DI8 S8B8F6T #2QB78T O67 7QE7D6BDJ6TT< ^Q7DJKJ8L JB EFJBRJBR DI8 C6783  )I8 .87V2BL8BD LJ7VQD87 6TT 2K DI878 6TT8R6DJ2B73  $K DI8 S8B8F6T #2QB78T 7QCC88L7 2B 6B< 2K JD7 C2BD8BDJ2B7> DI8 6VVTJC6DJ2B MQ7D E8 LJ7MJ778L3  (2F DI8 F8672B7 78D K2FDI E8T2O> $ 6RF88 OJDI DI8 V27JDJ2B 2K DI8 S8B8F6T #2QB78T 2B DI8 KJF7D DO2 J77Q873 $ DI8F8K2F8 RF6BD DI8 M2DJ2B D2 LJ7MJ77 DI8 .87V2BL8BDU7 6VVTJ\C6DJ2B K2F K8873G  G"N8B DI2QRI DI8 S8B8F6T #2QB78T C2BD8BL8L> JB DI8 M2DJ2B D2 LJ7\MJ77> DI6D DI8 S8B8F6T #2QB78T O67 7QE7D6BDJ6TT< ^Q7DJKJ8L JB J77QJBR DI8 C2MVT6JBD> B8JDI8F 2K DI8 S8B8F6T #2QB78TU7 7QEMJ77J2B7 7V8CJKJC6TT< LJ7CQ778L DIJ7 J77Q8 6BL JBL88L DI8 S8B8F6T #2QB78T F878FN8L DI8 FJRID  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!554)I8 .87V2BL8BD R6N8 7I2FD 7IFJKD D2 DI8 F8WQJF8M8BD> QBL8F %8CDJ2B G:13G5/XCYX1Y 6BL XRY 2K DI8 -26FLU7 .QT87> DI6D JD VF2N8 DI6D JD7 B8D O2FDI O67 QBL8F hH MJTTJ2Bi DI6D JD8MVT2<8L T877 DI6B 0:: 8MVT2<887i 6BL DI6D JD7 6778D7 6BL 8MVT2<887 7I2QTL B2D E8 6RRF8R6D8L OJDI JD7 V6F8BD JBD8FB6DJ2B6T QBJ2B 2F 2DI8F 6KKJTJ6D873  $D7 6VVTJC6DJ2B 7JMVT< M6L8 C2BCTQ72F< 7D6D8\M8BD7 D2 DI6D 8KK8CD3  +KD8F M< 2FL8F D2 7I2O C6Q78> OIJCI 7V8\CJKJC6TT< 67Z8L .87V2BL8BD D2 6LLF877 DIJ7 J77Q8> DI8 .87V2B\L8BD 7QVVTJ8L 6B 6KKJL6NJD KF2M JD7 VF87JL8BD 7D6DJBR DI6D DI8 .87V2BL8BD O67 C2MVT8D8T< JBL8V8BL8BD KF2M JD7 V6F8BDi DI6D JD F8C8JN8L aB2 KQBL7 KF2M DI8 S#A 6BL DI8 $-)bi 6BL DI6D DI278 8BDJDJ87> OJDI OIJCI DI8 .87V2BL8BD J7 6KKJTJ6D8L> VF2NJL8 B2 KQBL7 2F 6LMJBJ7DF6DJN8 7QVV2FD D2 .87V2BL8BD 6BL L2 B2D V6F\DJCJV6D8 JB .87V2BL8BDU7 RFJ8N6BC8 I6BLTJBR 2F B8R2DJ6DJ2B73  '2F> 6CC2FLJBR D2 DI8 6KKJL6NJD> L287 .87V2BL8BD 8N8B C2B7QTD OJDI DI278 8BDJDJ87 JB B8R2DJ6DJ2B7 2F RFJ8N6BC8 I6BLTJBR3  )I8 .87V2BL8BD 6T72 6DD6CI8L JD7 M27D F8C8BD ,;\1 7D6D8M8BD> OIJCI CT86FT< 7D6D87 DI6D JD7 B8D O2FDI J7 QBL8F hH MJTTJ2B 6BL TJ7D7 DI8 76T6FJ87 2K 78N8F6T 8MVT2<887> OIJCI JBK8F8BDJ6TT< 7QV\V2FD7 DI8 C2BD8BDJ2B DI6D JD I67 T877 DI6B 0:: 8MVT2<8873  -QD B2 2DI8F 8NJL8BC8 O67 7QEMJDD8L OJDI F87V8CD D2 DI8 F8T6DJ2B7IJV E8DO88B .87V2BL8BD 6BL JD7 V6F8BD 6BL 6KKJTJ6D873  .87V2BL8BDU7 LJ7CQ77J2B 2K DI8 6RRF8R6DJ2B J77Q8 J7 TJMJD8L D2 6 C2BCTQ72F< V6F6RF6VI DI6D F8K8F8BC87DI8 6KKJL6NJD3  )I8 S8B8F6T #2QB78T C2BD8BL7 DI6D .87V2BL8BDU7 7QEMJ77J2B 2B 6RRF8R6DJ2B 2K B8D O2FDI J7 JB6L8WQ6D8 QBL8F %8CDJ2B G:13G5/XRY 2K DI8 -26FLU7 .QT87 6BL 6VVTJC6ET8 -26FL T6O3  +7 DI8 S8B8F6T #2QB78T V2JBD7 2QD> 6KKJTJ6DJ2B J7 K2QBL 6BL 6RRF8R6DJ2B J7 6VVF2VFJ6D8 OI8F8 2B8 8BDJD< aLJF8CDT< 2F JBLJF8CDT< C2BDF2T7b 6B2DI8F 8BDJD<> 6BL DI8 6VVTJC6BD E86F7 DI8 EQFL8B D2 7I2O DI6D C2BDF2T J7 T6CZ\JBR 6BL 6RRF8R6DJ2B J7 JB6VVF2VFJ6D83  %88 F759()7*( 1&,5B GHIJK.!.L. L*7->4)M: /1G ',.- ??4> ??=> ?=/ XG==4Yi 6BL N5,-A-, %&5()?-()*-,) %&+',-B JL&(( O4-@P5*6M> 1=0 ',.- G04> G0H XG=?=Y3$ L2 B2D E8TJ8N8 DI6D DI8 8NJL8BC8 7QEMJDD8L E< DI8 .87V2B\L8BD M88D7 JD7 EQFL8B D2 7I2O DI6D JD J7 B2D C2BDF2TT8L E< JD7 V6F8BD 6BL 6KKJTJ6D873  .87V2BL8BD LJL B2D LJ7CQ77DI8 7DFQCDQF8 2K JD7 V6F8BD 6BL 6KKJTJ6D87> DI8JF 72QFC87 2K JBC2M8> 2F I2O DI8< F8T6D8 D2 .87V2BL8BD3  )I8 6KKJL6NJD 7JMVT< 7D6D87 OI6D DI8 V6F\8BD 6BL 6KKJTJ6D87 L2 B2D L2> EQD 76<7 B2DIJBR 6E2QD OI6D DI8< L2 L2 DI6D M6Z87 DI8M 6 V6F8BD 2F 6KKJTJ6D83  '2F LJL .87V2BL8BDKQTT< C2MVT< OJDI DI8 -26FLU7 .QT87 JB DIJ7 M6DD8F3  %8CDJ2B G:13G5HXKY 2K DI8 -26FLU7 .QT87 F8WQJF87 DI8 7QEMJ77J2B 2K 7QKKJCJ8BD JBK2FM6DJ2B 6E2QD DI8 B8D O2FDI B2D 2BT< 2K DI8 6VVTJ\C6BD> EQD 6T72 2K DI8 V6F8BD 2F 6KKJTJ6D87> KF2M OIJCI DI8 -26FL M6< M6Z8 6 L8D8FMJB6DJ2B 2K 8TJRJEJTJD<3  %QCI JBK2FM6DJ2B O67 B2D VF2NJL8L 6E2QD DI8 V6F8BD 2F 6KKJTJ6D873  )I8 .87V2BL8BD I67 DIQ7 K6JT8L D2 VF2NJL8 7QKKJCJ8BD JBK2FM6DJ2B K2F M8 D2 L8D8F\MJB8 OI8DI8F JD J7 C2BDF2TT8L LJF8CDT< 2F JBLJF8CDT< E< JD7 V6F8BD 2F 6KKJTJ6D873  )IJ7 J7 B2D 6 I<V2DI8DJC6T F8WQJF8M8BD3  $B DI8 JBJDJ6T T8DD8F 2K PQB8 G:> 1::0> F8WQ87DJBR 6FEJDF6DJ2B> .87V2B\L8BD B2D8L DI6D 6M2BR DI8 C6BLJL6D87 OI2 7I2QTL E8 C2B7JL8F8L    aD2 6MVTJK< JB d6Be 6B7O8Fb F8672B7 OI< DI8 S8B8F6T #2QB78T O67 7QE7D6BDJ6TT< ^Q7DJKJ8L JB J77QJBR DI8 C2MVT6JBD3  +CC2FLJBRT<> $ L2 B2D F86CI DI6D J77Q8 I8F8> 6TDI2QRI M< LJ7CQ77J2B 2K DI8 VF8N6JTJBR V6FD< J77Q8C67D7 C2B7JL8F6ET8 L2QED 2B DI8 .87V2BL8BDU7 CT6JM DI6D DI8 S8B\8F6T #2QB78T O67 B2D7QE7D6BDJ6TT< ^Q7DJKJ8L JB J77QJBR DI8 C2MVT6JBD3K2F DI8 2V8B V27JDJ2B7 O8F8 aG::>::: V2D8BDJ6T C6BLJL6D87OJDIJB 6TT 2K DI8 S#$A 6KKJTJ6D87 B6DJ2BOJL83b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`I8B DI8 .8RJ2B6T !JF8CD2F OJDILF8O DI8 C2MVT6JBD 6D DI8 F8WQ87D 2K DI8 "MVT2<8F> 7I8 LJL B2DgJBL88L> 7I8 C2QTL B2Dg6VVF2N8 DI8 .87V2BL8BDU7 6DD8MVD7 D2 F8WQJF8 DI8 "MVT2<8F D2 IJF8 2BT< QBJ2B M8ME8F73  $B7D86L> 7I8 6CZB2OT8LR8L OI6D DI8 "MVT2<8F VF2V8FT< NJ8O8L 67 6B 6FEJDF6DJ2B 6O6FL DI6D 2ENJ6D8L 6B< KQFDI8F -26FL VF2C88LJBR73  )I8 6FEJDF6D2F JBD8FVF8D8L DI8 C2BDF6CD C2BDF6F< D2 DI8 .87V2BL8BDU7 V27JDJ2B JB DI8 6FEJDF6DJ2B 6BL JB K6N2F 2K DI8 "MVT2<8FU7 V27JDJ2Bc )I8 "MVT2<8F O67 B2D TJMJD8L D2 IJFJBR 2BT< QBJD M8ME8F7 K2F DI8 N6C6BD K2F8M6BU7  '"` @&._ '"`%[+[". [.$')$'S [."%%;"'U% A'$&'1X'"` @&._ )$;"%Y55HV27JDJ2B3  )I6D JBD8FVF8D6DJ2B B2D 2BT< 6N2JL8L 6B QBT6OKQT JBD8FVF8D6DJ2B> EQD FQT8L 2QD .87V2BL8BDU7 86FTJ8F JB7J7D8BC8 2B 6B QBT6OKQT JBD8FVF8D6DJ2Bc %JBC8 DI8 "MVT2<8F B88L B2D IJF8 6 QBJD M8ME8F> V8FK2FC8> DI8 "MVT2<8F B88L B2D IJF8 6 QBJ2B M8ME8F3  .87V2BL8BD LJL B2D OJB 8JDI8F DI8 6FEJDF6DJ2B 2F DI8 QBL8FT<JBR ',.- C678> OIJCI> 2K C2QF78> B8N8F F87QTD8L JB 6 KJBLJBR JB K6N2F 2K DI8 .87V2BL8BD 2B DI8 M8FJD73  )IQ7> DI8 OJDILF6O6T 2K DI8 C2MVT6JBD JB B2 O6< F8KT8CD8L 6 aM6D8FJ6T 6TD8F6DJ2B 2K DI8 T8R6T F8T6DJ2B7IJV 2K DI8 V6FDJ87b D2 DI8 E8B8KJD 2K .87V2BL8BD3  $BL88L> JK 6B<DIJBR> DI8 F8T6DJ2B7IJV O67 6TD8F8L D2 DI8 L8DFJM8BD 2K .87V2BL8BD3  '2F O67 DI8F8 6 a^QLJCJ6T JM\VFJM6DQF 2B DI8 CI6BR83b  %88 !+,345''&' !&5*6. /. <7() =-*C>-'-5 ?7@5*)97') &A 875B)4 #8+95' 27(&+*,7(> 0/1 A3%3 0=?> 4:594:0 X1::GY3   -26FL T6O CT86FT< 7QVV2FD7 DI8 NJ8O DI6D .87V2BL8BD O67 B2D 6 VF8N6JTJBR V6FD<3  )I8 OJDILF6O6T 2K 6 C2MVT6JBD 6TT8R6DJ2B E< DI8 .8RJ2B6T !JF8CD2F VQF7Q6BD D2 6 N2TQBD6F< 78DDT8M8BD L287 B2D M6Z8 DI8 CI6FR8L V6FD< 6 aVF8N6JTJBR V6FD<3b  %88 %5*)45>7 875)-'> %&3> 1H/ ',.- G1: XG=?5Y3  )I8 OJDILF6O6T 2K DI8 C2MVT6JBD I8F8JB> VQF7Q6BD D2 DI8 V6FDJ87U 6RF88M8BD D2 7QEMJD DI8 M6DD8F D2 6FEJDF6DJ2B J7 7JMJT6F JB 7QE7D6BC8 D2 DI8 7JDQ6DJ2B JB %5*)45>7 875)-'>3  #2BDF6F< D2 .87V2BL8BD> O4*7Q(U+*P T&)&*(: ;',.:1?G ',.- 5?4> 5?H95?? XG=?4Y>L287 B2D 7QVV2FD JD7 V27JDJ2B3  $B DI6D C678> DI8 -26FL LJ7DJBRQJ7I8L %5*)5>7 875)-'>E8C6Q78> OI8B DI8 .8RJ2B6T !JF8CD2F OJDILF8O DI8 C2MVT6JBD> DI8 CI6FR8L V6FD<> DI8 "+P+ 6VVTJC6BD> O67 aVT6C8L JB 8]6CDT< DI8 76M8 V27JDJ2B 67 JK DI8 C2MVT6JBD 6TT8R6DJ2B7 I6L E88B LJ7MJ778L 2B DI8JF M8FJD7 K2TT2OJBR 6 I86FJBR3b  )IJ7 J7 B2D DI8 7JDQ6DJ2B I8F8> 6BL DI8 JB7D6BD C678 J7 M2F8 6ZJB D2 %5*C)45>7 875)-'>DI6B JD J7 D2 O4*7Q(U+*P T&)&*(3  $D J7 LJKKJCQTD D2 LJ7C8FB KF2M JD7 7QEMJ77J2B7 OI< .87V2B\L8BD DIJBZ7 DI6D JD VF8N6JT8L E8K2F8 DI8 -26FL3  $B JD7 F87V2B78 D2 DI8 2FL8F D2 7I2O C6Q78> .87V2BL8BD 788M7 D2 C2BD8BL DI6D DI8 M6DD8F 7I2QTL I6N8E88B TJDJR6D8L F6DI8F DI6B D2 I6N8 E88B OJDILF6OB 6KD8F 6 C2BDF6CD F872TQDJ2B DI6D O8BD 6R6JB7D DI8 .8\7V2BL8BD3  )I6D V27JDJ2B J7 B2D 2BT< C2QBD8FJBDQJDJN8> EQD L287 B2D 6LLF877 OI8DI8F DI8 .87V2BL8BD VF8N6JT8L3  '2F LJL DI8 C2MVT6JBD K2FC8 .87V2BL8BD D2 R2 D2 6FEJDF6DJ2B> 67 .87V2BL8BD 788M7 D2 C2BD8BL3  $BL88L> DI8 .8RJ2B6T !JF8CD2F 6CD8L 2BT< 6KD8F DI8 .87V2BL8BD 72QRID 6FEJDF6DJ2B D2 8BK2FC8 6B JTT8R6T JBD8FVF8D6DJ2B 2K DI8 C2BDF6CD3  )I8 K6CD DI6D DI8 .87V2BL8BD 8N8BDQ6TT< 6M8TJ2F6D8L JD7 V27JDJ2B 6BLDI8 6FEJDF6D2F 6N2JL8L DI8 JTT8R6T JBD8FVF8D6DJ2B 2FJRJB6TT< 72QRID E< .87V2BL8BD L287 B2D M86B DI6D DI8 .87V2BL8BD 72M8I2O VF8N6JT8L 8JDI8F E8K2F8 DI8 6FEJDF6D2F 2F DI8 -26FL3  (2F DI8 .87V2BL8BD D2 I6N8 VF8\N6JT8L JB DI8 QBL8FT<JBR VF2C88LJBR> DI8 -26FL O2QTL I6N8 D2 I6N8 6CZB2OT8LR8L DI6D DI8 C2MVT6JBD 6TT8R6DJ2B7 DI6D .87V2B\L8BD 72QRID D2 I6N8 DI8 "MVT2<8F IJF8 2BT< QBJ2B M8ME8F7 O8F8 72M8I2O OJDI2QD M8FJD3  )I6D LJL B2D I6VV8B 6BL $ L2 B2D QBL8F7D6BL .87V2BL8BD D2 76< DI6D DI8 -26FL LJL 6CZB2OT8LR8 67 MQCI3  )I8 .87V2BL8BD C2BC8BDF6D87 2B JD7 V27JDJ2B JB DI8 6FEJDF6\DJ2B VF2C88LJBR3  -QD DI8 C2MVT6JBD K2CQ787 2B JD7 V27JDJ2B E8\K2F8 DI8 6FEJDF6DJ2B VF2C88LJBR3  ;2F82N8F> 67 JBLJC6D8L 6E2N8> 8N8B 6V6FD KF2M DI8 T8DD8F 788ZJBR 6FEJDF6DJ2B> .87V2BL8BDU7 VF87JL8BD 6TT8R8LT< M6L8 7D6D8M8BD7 DI6D 72QRID LJ7CFJMJB6DJ2B E< DI8 "MVT2<8F> E678L 2B QBJ2B M8ME8F7IJV3  '2DIJBR JB DI8 6FEJDF6DJ2B 2F 6B<DIJBR 8T78 JB DI8 F8C2FL 2K DIJ7 C678 C2QTL 8N8B 6FRQ6ET< 7I2O DI6D .87V2BL8BD VF8N6JT8L 2B DI6D V6FD 2K DI8 C2MVT6JBD3  .87V2BL8BDU7 2N8F6TT V27JDJ2Bg788ZJBR D2 I6N8 DI8 "MVT2<8F LJ7CFJMJB6D8 2B DI8 E67J7 2K QBJ2B M8ME8F7IJVgC6BB2D E8 7QELJNJL8L JBD2 LJ7CF8D8 V2FDJ2B7 2K DI8 C2MVT6JBD K2F "+P+ VQFV2787> 2B8 K2F DI8 F8WQ87D K2F 6FEJDF6DJ2B 6BL DI8 2DI8F K2F 7D6D8M8BD7 E< DI8 .87V2BL8BDU7 VF87JL8BD3  '2F I67 .87V2B\L8BD M6L8 DI6D C2BD8BDJ2B3  $BL88L> 8N8B JK 2B8 C2B7JL8F7 DI8 F8WQ87D K2F 6FEJDF6DJ2B JB J72T6DJ2B> .87V2BL8BD J7 B2D 6 VF8N6JTJBR V6FD<3  #2BDF6F< D2 .87V2BL8BD> DI8 %QVF8M8 #2QFDU7 !" #$L8CJ7J2B> CJD8L 6E2N8>L287 B2D 7QVV2FD JD7 V27JDJ2B3  $D J7 QBCT86F OI8DI8F !" #$6VVTJ87 D2 6FEJDF6DJ2B7> OIJCI 6F8 6RF88L QV2B M8DI2L7 2K F872TNJBR LJ7VQD87> EQD JD CT86FT< 6VVTJ87 D2 C2MVT8D8L T6O\7QJD7> OIJCI M6<> JB C8FD6JB CJFCQM7D6BC87> 6M2QBD D2 QBK6JF T6E2F VF6CDJC873  0/4 A3%3 6D 0/:90/G3  )I8 #2QFD LJ76RF88L OJDI DI8 -26FLU7 V27JDJ2B DI6D 6 F8672B6ET< E678L T6O7QJD C2QTL E8 6B QBK6JF T6E2F VF6CDJC8 7JMVT< E8C6Q78 JD O67 QB7QCC877KQT 2F F8D6TJ6D2F<3  0/4 A3%3 6D 0/590/H3  -QD DI8 C2MVT6JBD 6TT8R6\DJ2B I8F8JB LJL B2D L86T OJDI 6 C2MVT8D8L T6O7QJD 2F 6 C2M\VT8D8L 6FEJDF6DJ2B 67 7QCIi JD L86TD OJDI 6B JTT8R6T JBD8FVF8D6DJ2B 2K DI8 C2BDF6CD3  ;2F82N8F> B2DIJBR JB DI8 !" #$L8CJ7J2B L86T7 OJDI DI8 B2DJ2B 2K 6 VF8N6JTJBR V6FD<3  )2 DI8 8]D8BD DI6D DI8 .87V2BL8BD CT6JM7 DI6D JD7 V27JDJ2B 2B C2BDF6CD JBD8FVF8D6\DJ2B E8K2F8 DI8 6FEJDF6D2F O67 E8BJRB 2F F8672B6ET8 6BL DIQ7 DI6D IJ7 F8C2RBJDJ2B 2K DI6D V27JDJ2B M6L8 JD DI8 VF8N6JTJBR V6FD< E8K2F8 DI8 6FEJDF6D2F> JD MJ7787 DI8 V2JBD3  +TDI2QRI DI8 6FEJDF6\D2F 7D6D8L DI6D .87V2BL8BDU76M8TJ2F6D8L V27JDJ2BgDI6D K2F8\M8B I6L D2 E8 78T8CD8L KF2M DI8 aQBJDb F6DI8F DI6B DI8 aQB\J2BbgO67 VT6Q7JET8> I8 CT86FT< 87CI8O8L DI8 QBT6OKQT JBD8F\VF8D6DJ2B DI6D 7V6OB8L DI8 C2MVT6JBDgDI6D DI8 K2F8M6B 6VVTJ\C6BD7 I6L D2 E8 QBJ2B M8ME8F73  +CC2FLJBRT<> JD J7 2FL8F8L DI6D DI8 M2DJ2B D2 LJ7MJ77 J7 RF6BD8L3